DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4‐9, 11‐14, and 19‐24 are pending.
Claims 2‐3, 10, and 15‐18 are canceled.


Allowable Subject Matter
Claims 1, 4‐9, 11‐14, and 19‐24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and argument are persuasive, and set the application in condition of allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANXUN YANG/
Primary Examiner, Art Unit 2664				6/5/2021